PER CURIAM:
The facts which are present in this case are set forth in the findings of fact and conclusions of law of the district court. Smith, Hinchman & Grylls Associates, Inc. v. O’Keeffe, D.C.M.D.Fla. 1963, 222 F.Supp. 4. Unless the facts of United States and Gondeck v. Pan American World Airways, 5th Cir. 1962, 299 F.2d 74, are to be distinguished or the principles there set forth are to be rejected, we must reverse the judgment of the district court. The facts are not to be distinguished. Indeed, the facts here make a stronger case for the employer than in Gondeck. We adhere to the doctrine of the Gondeck case and reverse the district court. The cause is remanded for the entry of a judgment for the appellants.
Reversed and remanded.